Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Tan et al. (US 2016/0165462 A1).

Regarding claim 1, Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-
analyze handover events (Tan discloses evaluating mobile network analytics in a self-learning self-organizing network including “handover success rate” [0061] ), during a period of time (during and adjustment period [0061]), associated with one or more mobile devices in an area having mobile device coverage provided by a plurality of cells (see plurality of cells in fig. 2), the one or more mobile devices in wireless communication with one or more cells of the plurality of cells (see overlapping plurality of cells in fig. 2); determining mobile device coverage pattern information (see various coverage patterns being determined in fig. 9, ) including one or both of: a pattern of traffic in the area, and a pattern of network load for the area, wherein the mobile device coverage pattern information is determined based at least in part on one or more items of contextual information (see context of coverage [0060]); and determine one or more locations, in the area, associated with a drop rate higher than a threshold drop rate based at least in part on the determined pattern information (see [0061], drop rate exceeds threshold), wherein the one or more cells comprises a plurality of respective base stations dispersed across the area (see fig. 2, with various access points/base station); 

wherein a sub-area of more traffic in the area has a number of base stations higher than a sub-area of less traffic in the area (see fig. 14, graph of distance between sites and relative number of UE’s per cell pair, therefore traffic and amount of sites by distance); wherein the one or more mobile devices cause handover events associated with the one or more base stations in the area when the respective users of the one or more mobile devices travel in the area (see handover in [0061] here handover occur more frequently thus higher “handover success rate” ). 

Regarding claim 15, Tan discloses a method comprising: analyze handover events, during a period of time, associated with one or more
mobile devices in an area having mobile device coverage provided by a plurality of cells (see fig. 2, plurality of cells for coverage), the one or more mobile devices in wireless communication with one or more cells of the plurality of cells (see multitude of mobile radio devices in fig. 2); determining mobile device coverage pattern information (see determined coverage states in fig. 9) including one or both of: a pattern of traffic in the area (traffic/usage patterns) [0168]), and a pattern of network load for the area (see system 
 wherein a sub-area of more traffic in the area has a number of base stations higher than a sub-area of less traffic in the area ((see fig. 14, graph of distance between sites and relative number of UE’s per cell pair, therefore traffic and amount of sites by distance)); wherein the one or more mobile devices cause handover events associated with the one or more base stations in the area when the respective users of the one or more mobile devices travel in the area (see handover in [0061] here handover occur more frequently thus higher “handover success rate”).


Regarding claim 13, Tan discloses a system comprising: a processor; and a memory for tangibly storing thereon computer-readable instructions configured to be executed by the processor, the computer-readable instructions configured to: collect data from one or more reverse logistics mobile device processing systems (see [0010], “Self-Learning, Adaptive Approach for Intelligent Analytics-Assisted Self-Organizing-Networks (SONs).” Which requires the collection of analytics data); track one or more mobile devices (see [0175], “bad MRs are identified from the collected MRs, and each bad MR is associated with one unit of blame” MR/User equipment) across vendors, sites and systems (network si a heterogeneous network (Het-Net) [0064]); and track one or both of: actual problems and perceived problems (see [0203] “When a bad MR of a cell includes RSRP information of its neighbors, i.e., the cell has non-co-site neighbors, interference or overshooting of its neighbors may be considered when assigning blames for this bad MR. Each MR category may be further classified into different sub-categories,” therefore, tracking and classification actual and perceived problems of mobile radios ). 


Regarding claims 2 & 16, Tan discloses a. The system of claim 1 and method of claim 15, wherein the computer-readable 

Regarding claims 3 & 17, Tan discloses a. The system of claim 2 and method of claim 16, wherein the number of cells is increased periodically to determine one or more locations at which a best return of an investment in the additional cells is to be expected (see [0093] “comparing the new solution and the new cost to other known solutions and costs to determine the best 

Regarding claim 4, Tan discloses the system of claim 1, wherein the one or more items of contextual information include time based information (see [0193], “MRs failing to satisfy one of a set of performance criteria, from a plurality of MRs received in the wireless network, e.g., during a data collection time period”). 

Regarding claim 5, Tan discloses the system of claim 2, wherein computer-readable instructions are further configured to determine, based on the analysis of the cost and the analysis of the revenue, one or more locations at which an increase in the number of cells results in a best return based on an investment of the cost (see [0156], calculating costs which result in larger margins are returns). 

Regarding claim 6, Tan discloses the system of claim 1, wherein the area has one or more locations experiencing wireless traffic density higher than a threshold wireless traffic density, and computer-readable instructions are further configured to analyze how many additional cells are needed to meet a service level 

Regarding claim 7, Tan discloses the system of claim 6, wherein the service agreement relates to a 5G system, and wherein cells provisioned by the 5G system to service the area are smaller compared to other cellular systems. 


Regarding claim 11, Tan discloses the system of claim 10, wherein the network topological information includes information of a topological map mesh network (see [0135], “maps one or more topology parameters involving a pair of cells (serving cell s and neighbor cell o) to a radius of serving cell s in the direction of cell o.”). 

Regarding claim 19, Tan discloses the method of claim 15, further comprising: collecting data from one or more reverse logistics mobile device processing systems; and mapping the data to problems found in the network locations to determine correlations based on causalities (see [0210], “Algorithms may label coverage/quality/interference/overshoot statuses that provide mappings for "intuitively correct" adjustment decisions 

Regarding claim 20, Tan discloses the method of claim 15, wherein the one or more items of contextual information include time based information (see [0193], “data collection time period”).

Allowable Subject Matter

Claims 6-10, 12-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. US 2016/0162783 – discloses self-optimizing network for reducing costs
Puthenpura et al. US 2012/0140674– discloses method for planning base stations location4 et   Hassan US 2018/0184350 A1 – discloses handover in 5G Micro-Cellular network for mitigating costs and other factors

K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643